DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2020 has been entered.

Response to Arguments
This is in response to an application/remarks made filed on 08/20/2020.
Claims 1-19 are pending.
The Application Data Sheet- in order to allow a petition to amend priority to be accepted by the USPTO- and to prevent US patent application 14/10615 from being a prior art application of the current application has been reviewed and is accepted.
The title objected as not being descriptive of the invention has not been amended, thus the objection withstands as set forth in Office Action mailed on 01/09/2020.  
In view of Applicant Argument/Remarks Made to the pending claims have been fully considered and upon further consideration with a prior art search, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-9, 12-15 and 19 are rejected under 35 U.S.C. 102a (2) as being anticipated by Bernini (US 2013/0318728 A1).

Regarding Claim 1, Bernini teaches an underwater station (recharging base 5, fig.2) that comprises a platform (refer fig.2 that shows the recharging base 5 with a platform i.e. a box-shaped supporting body 6) and a first contactless charging (inductive element 8, fig.2) for charging a pool cleaning robot ( refer fig.1 that shows the inductive element 8 for charging a swimming pool cleaning self-propelled device 2) mounted on the platform (refer fig.1 that shows charging of an swimming pool cleaning self-propelled device 2 when mounted on the recharging base 5); wherein when the underwater station (recharging base 5, fig.2) is positioned in a pool (refer fig.1-2 that shows the recharging base 5 installed inside the swimming pool) the first contactless charging element (inductive element 8, fig.2) is spaced apart from the bottom and sidewalls of the pool (refer fig.2 that shows the inductive element 8 being housed within a box-shaped supporting body 6 which is thus spaced apart from the bottom and sidewalls of the swimming pool P, also refer fig.3-5).

Regarding Claim 2, Bernini teaches the underwater station according to Claim 1. Bernini further teaches, wherein when the underwater station is placed on a bottom of a pool (refer fig.2 that shows recharging base 5 installed in a sidewall and bottom of the swimming pool P) and the first contactless charging element is spaced apart from the bottom of the pool (refer fig.2 that shows the inductive element 8 being housed within a box-shaped supporting body 6 which is thus spaced apart from the bottom and sidewalls of the swimming pool P, also refer fig.3-5).

Regarding Claim 3, Bernini teaches the underwater station according to Claim 1. Bernini further teaches, wherein the first contactless charging element (inductive element 8, fig.2) is connected to the platform (refer fig.2 that shows the inductive element 8 connected within the platform of box shaped supporting body 6).

Regarding Claim 4, Bernini teaches the underwater station according to Claim 1. Bernini further teaches, wherein the first contactless charging element is embedded in the platform (refer fig.2 that shows the inductive element 8 connected within the platform of box shaped supporting body 6).

Regarding Claim 6, Bernini teaches the underwater station according to Claim 1. Bernini further teaches, comprising an electrical power supply module that comprises the first contactless charging element (refer fig.1-2 that shows the recharging base 5 comprising of the inductive element 8).

Regarding Claim 8, Bernini teaches the underwater station according to Claim 1. Bernini further teaches, wherein the electrical power supply module comprises a power cord for receiving electrical power (refer fig.1-2 that shows the recharging base 5 comprised of a power cable 10 to receive power from domestic mains electricity network, para [0037-0038]).

Regarding Claim 9, Bernini teaches the underwater station according to Claim 1. Bernini further teaches, wherein the first contactless charging element is an induction (refer fig.1 that shows the recharging base 5 with the first inductive element 8).

Regarding Claim 12, Bernini teaches a method for charging a pool cleaning robot without human intervention (refer fig.1-2 that shows charging of a self-propelled device 2 via an underwater recharging base 5), the method comprises: generating an electromagnetic field by a first contactless charging element of an underwater station (refer fig.5 that shows the first inductive element 8 that generates an electromagnetic field C, para [0030]) thereby charging a second contactless charging element located in a pool cleaning robot (electric energy is transferred from the first inductive element 8 to a second inductive element positioned inside the device 2 frame 3 and suitably associated with the battery, para [0039]) that is positioned within a charging range of the first contactless charging element (refer fig.5 that shows charging begins once the device 2 is within the electromagnetic field C, para [0041]); wherein when the underwater station (recharging base 5, fig.2) is positioned in a pool (refer fig.2 that shows recharging base 5 installed in a swimming pool P) the first contactless charging element (first inductive charging element 8, fig.2) is spaced apart from the bottom and sidewalls of the pool (refer fig.2 that shows the inductive element 8 being housed within a box-shaped supporting body 6 which is thus spaced apart from the bottom and sidewalls of the swimming pool P, also refer fig.3-5).

Regarding Claim 13, Bernini teaches the method according to Claim 12. Bernini further teaches, wherein when the pool cleaning robot is positioned within the charging range then the pool cleaning robot is mounted on a platform of the underwater station (refer fig.1-2 that discloses the device 2 mounted on a platform of the recharging device 5).

Regarding Claim 14, Bernini teaches the method according to Claim 13. Bernini further teaches, wherein the first contactless charging element (inductive element 8, fig.2) is connected to the platform (refer fig.2 that shows the inductive element 8 connected within the platform of box shaped supporting body 6).

Regarding Claim 15, Bernini teaches the method according to Claim 13. Bernini further teaches, wherein the first contactless charging element is embedded in the platform (refer fig.2 that shows the inductive element 8 connected within the platform of box shaped supporting body 6).

Regarding Claim 19, Bernini teaches the method according to Claim 1. Bernini further teaches, wherein when the underwater station is positioned in a pool (refer fig.2 that shows recharging base 5 installed in the swimming pool P) the first contactless charging element is spaced apart from the bottom and sidewalls of the pool (refer fig.2 that shows the inductive element 8 being housed within a box-shaped supporting body 6 which is thus spaced apart from the bottom and sidewalls of the swimming pool P, also refer fig.3-5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bernini (US 2013/0318728 A1). 

Regarding Claim 5, Bernini teaches the underwater station according to Claim 1. Bernini further teaches, a charging base station 5 with the surface that comprises of a platform to mount the autonomous vehicle 2 without any human intervention. Thus one of the ordinary skill in the art would appreciate that based on the features of the .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bernini (US 2013/0318728 A1) in view of Wingett et al. (US 2006/0054074 A1). 

Regarding Claim 7, Bernini teaches the underwater station according to Claim 6. Bernini fails to teach, wherein the electrical power supply module is configured to convert to electrical energy from a flow of fluid that is induced by a pool fluid circulation system.
Wingett et al. teaches, wherein the electrical power supply module is configured to convert to electrical energy from a flow of fluid that is induced by a pool fluid circulation system (refer fig.2 and 3 that discloses the charging system 200/400 which comprises of generators 226/406 which receives a flow of fluid to rotate thereof to generate electrical power).
It would have been obvious to one having ordinary skills in the art to modify the underwater station of Bernini to comprised of a fluid-powered turbine, a generator that . 

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernini (US 2013/0318728 A1) in view of Noiri (US 2015/0151646 A1). 

Regarding Claim 10, Bernini teaches the underwater station of Claim 1. Bernini fails to teach, comprises radiation sources that are spaced apart from each other and are arranged to emit radiation towards the pool cleaning robot.
Noiri teaches, comprises radiation sources that are spaced apart from each other (transmitting portion 102, fig.7) and are arranged to emit radiation towards the pool cleaning robot (refer fig.8-9 that discloses charging base with the transmitting portion 102 transmitting infrared radiation towards the cleaning robot 1).
It would have been obvious to one having ordinary skill in the art to modify the underwater station of Bernini to combine with the transmitting portion that transmits infrared radiation towards the cleaning robot as taught by Noiri such that to guide the autonomous robot towards the charging station in a safe and secured manner. 

Regarding Claim 11, Bernini teaches the underwater station according to Claim 10. Bernini in view of Noiri teaches the charging base station that comprised of transmitting portion to transmit the infrared radiation which thus helps in guiding the autonomous vehicle towards the charging base station in a safe and secured manner. Thus one of the ordinary skill in the art would appreciate that based on the presence of 

Regarding Claim 18, Bernini teaches the method according to Claim 12. Bernini fails to teach, comprising emitting, by radiation sources of the underwater station that are spaced apart from each other, radiation towards the pool cleaning robot.
Noiri teaches, comprising emitting, by radiation sources of the underwater station that are spaced apart from each other (refer fig.7 that shows transmitting portion 102 within a charging base 100), radiation towards the pool cleaning robot (refer fig.8-9 that discloses charging base with the transmitting portion 102 transmitting infrared radiation towards the cleaning robot 1).
It would have been obvious to one having ordinary skill in the art to modify the underwater station of Bernini to combine with the transmitting portion that transmits . 

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernini (US 2013/0318728 A1) in view of Maekawa (US 2014/0232200 A1, foreign priority date Dec 7, 2011). 

Regarding Claim 16, Bernini teaches the method according to Claim 12. Maekawa teaches, comprising sensing when the pool cleaning robot is positioned within the charging range (refer para [0048] that discloses the base station control unit 16 of the underwater base station detecting the position of the autonomous underwater vehicle 2 based from the position sensor output, para [0048, 0052]).
It would have been obvious to one having ordinary skill in the art to modify the underwater station of Bernini to combine with the sensor that detects the position of the autonomous device as taught by Maekawa such that to guide the autonomous robot towards the charging station in a safe and secured manner for an efficient charging. 

Regarding Claim 17, Bernini teaches the method according to Claim 14. Maekawa teaches, comprising controlling, a provision of power to the first contactless charging element based on the sensing (refer para [0048-0052] that discloses the control unit 16 controlling the power transmission to the transmission resonance coil via the ac/ac converter 11 based on position sensor detecting the position of the autonomous underwater vehicle 2).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The US Patent Application Publication by Bernini (US 2013/0031729 A1) discloses a cleaning machine for swimming pools and a base for automatic re-entry of the cleaning machine as shown in fig.1.
The US Patent Application Publication by Renaud et al. (US 2014/0263087 A1) discloses a swimming pool cleaner and a docking station for charging the rechargeable battery within the housing of the pool cleaner as disclosed in fig.1.
The US Patent Application Publication by Porat (US 2009/0282627 A1) discloses an automated self-propelled pool cleaner and a power supply to power the pool cleaner as shown in fig.1a. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859